
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 767
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2009
			Mr. Andrews submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of a
		  National Animal Rescue Day to create awareness, educate humans in the
		  importance of adoption, and create a humane environment for any pet, including
		  the importance of spaying and neutering of animals, and the encouragement of
		  animal adoptions throughout the United States.
	
	
		Whereas between 6,000,000 to 8,000,000 cats and dogs are
			 put into shelters every year and between 3,000,000 and 4,000,000 are
			 euthanized;
		Whereas the country has suffered a drastic economic crisis
			 that has left animals behind in abandoned homes to die or left on the doorsteps
			 of overpopulated shelters and rescues;
		Whereas a greater awareness of dog fighting and abuse
			 encourages these animals to be put to sleep or left for shelters or rescues to
			 rehabilitate them;
		Whereas there are between 4,000 to 6,000 animal shelters
			 throughout the United States in need of pet supplies, medical supplies,
			 blankets and towels, cleaning supplies, food, and educational materials about
			 owning a pet, as well as information on how to screen unqualified applicants
			 and provide the best pet match for a family;
		Whereas increased knowledge and awareness of animal rescue
			 programs throughout the United States will significantly reduce the number of
			 cats and dogs euthanized and reduce the number of animals returned to a shelter
			 who have been rescued;
		Whereas a National Animal Rescue Day will reduce the
			 problem of pet overpopulation, provide animals with good homes, and create
			 awareness as well as financial and educational resources for the problems
			 animal shelters face each day; and
		Whereas the first Saturday in October would be an
			 appropriate day to designate as National Animal Rescue Day and celebrate it
			 through events, festivals or Pawtographs signings which will increase revenues
			 and pet adoptions throughout the United States: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the designation of a National Animal Rescue Day to create awareness for animal
			 rescue programs throughout the year, address the challenge of overpopulation
			 through continued spaying and neutering of adopted pets, and bring Americans
			 together as a Nation to support this common goal.
		
